ORDER

PER CURIAM.
Earl E. Manley (Employee) appeals from a Final Award Allowing Compensation (Final Award) of the Labor and Industrial Relations Commission (Commission) modifying an Award and Decision of the Administrative Law Judge (ALJ). Employee argues that the Commission erred in concluding that the Second Injury Fund (the Fund) has a right to subrogation for permanent total disability (PTD) benefits. We have reviewed the briefs of the parties and the record on appeal and conclude that, following Missouri Supreme Court precedent in Cole v. Morris, 409 S.W.2d 668 (Mo.1966), the Commission did not act without or in excess of its powers in concluding that the Fund has a right to subro-gation for PTD benefits. An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).